DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 4/20/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (U.S. Pub #2017/0338291).
With respect to claim 1, Ishii teaches a display device having pixels (Fig. 8, 109-112) on a resin substrate (Fig. 8, 100; Paragraph 38) comprising: 
a first layer made of a metal or a metal oxide (Fig. 11, topmost layer 11 and Paragraph 69) and formed on the resin substrate, the resin substrate being between the first layer and pixels; 
a second layer made of a first insulating material (Fig. 11, middle layer 12; Paragraph 69) and in contact with the first layer, the first layer being between the resin substrate and the second layer; 
a third layer made of a second insulating material (Fig. 11, 11) and in contact with the second layer, the second layer being between the first layer and the third layer; and 
a fourth layer made (Fig. 11, 11) of a third insulating material and in contact with the third layer, the third layer being between the second layer and the fourth layer.  
With respect to claim 2, Ishii teaches that the resin substrate is made of polyimide (Paragraph 38).  
With respect to claim 4, Ishii teaches a thickness of the first layer is 10 nm or less (Paragraph 69).  
With respect to claim 5, Ishii teaches that the first layer is made of aluminum oxide (Paragraph 69).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, in view of Lee et al (U.S. Pub #2015/0102324
With respect to claim 3, Ishii does not teach that the first layer is made of Al.  Lee teaches a barrier layer comprising Al (Fig. 3-4, 21, Paragraph 46). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first layer of Ishii from Al as taught by Lee in order to provide a material having a low water vapor transmission rate (Paragraph 44). 
With respect to claim 6, Ishii does not teach the second layer is made of silicon oxide. Lee teaches a barrier layer comprising Al (Fig. 3-4, 23, Paragraph 54).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a layer of silicon oxide in the barrier layer of Ishii as taught by Lee in order to achieve the predictable result of a layer having high heat resistance (Paragraph 55). 
With respect to claim 7, Ishii does not teach that a thickness of the second layer is 50 to 200 nm.  Lee teaches a barrier layer, wherein a second layer has a thickness of 50-200 nm (Paragraph 47).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the barrier layer of Ishii to have a second layer having a thickness of 50-200 nm as taught by Lee in order to assure an appropriate degree of flexibility and transparency while suppressing moisture and oxygen transmission (Paragraph 47). 
With respect to claim 8, Ishii does not teach that the second layer is thicker than the first layer.  Lee teaches a barrier layer, wherein a second layer (Paragraph 57) is thicker than a first layer (Paragraph 47).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the barrier layer of Ishii to have a first layer and second layer having the relative thicknesses as taught by Lee in order to assure an appropriate degree of flexibility and transparency while suppressing moisture and oxygen transmission (Paragraph 47). 
With respect to claim 9, Ishii does not teach that the third layer is made of aluminum oxide and the fourth layer is made of silicon oxide.  
Lee teaches a barrier layer (Fig. 3, 201), wherein the third layer is made of aluminum oxide (Fig. 3, 24 and Paragraph 56-58) and the fourth layer is made of silicon oxide (Fig. 3, 23 and Paragraph 54).  achieve the predictable result of a layer having high heat resistance (Paragraph 55). 
With respect to claim 10, Ishiii does not teach that the first layer is thinner than the fourth layer.
Lee teaches a barrier layer (Fig. 3, 201), wherein a fourth layer (Paragraph 57) is thicker than a first layer (Paragraph 47).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the barrier layer of Ishii to have a first layer and fourth layer having the relative thicknesses as taught by Lee in order to assure an appropriate degree of flexibility and transparency while suppressing moisture and oxygen transmission (Paragraph 47). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826